- 1 -



EXHIBIT 10-9
GANNETT CO., INC.
DEFERRED COMPENSATION PLAN


Restatement dated February 1, 2003, as amended
Rules for Pre-2005 Deferrals


Amendment


Effective June 29, 2015, Gannett Co., Inc. hereby amends the Gannett Co., Inc.
Deferred Compensation Plan, restated as of February 1, 2003, as amended (the
“Plan”) in the following respects:
1.
Section 1.1 is amended in its entirety to read as follows:



1.1
Introduction

In 2015, Gannett Co., Inc. separated its digital/broadcast and publishing
businesses into two separate publicly traded companies. The separation occurred
when Gannett Co., Inc. contributed its publishing businesses to a newly formed
subsidiary, Gannett SpinCo, Inc., and distributed the stock of Gannett SpinCo,
Inc. to its shareholders (the “Spin-off”). In connection with the Spin-off,
Gannett SpinCo, Inc. was renamed “Gannett Co., Inc.” (“SpinCo”). The entity
formerly known as Gannett Co., Inc. was renamed “TEGNA Inc.” (the “Company”) and
continues the digital/broadcast businesses.
Effective as of the Spin-off, this Plan shall be renamed as the TEGNA Inc.
Deferred Compensation Plan. This Plan is comprised of two documents, this
document (“the TEGNA Pre-2005 Plan”) and the document subtitled the “Rules for
Post-2004 Deferrals” (the “TEGNA Post-2004 Plan”).
This Plan was adopted to provide the opportunity for directors of the Company
who are not also employees (“Directors”) and designated key employees of the
Company to defer certain compensation; although no new contributions have been
permitted to this Plan since 2005.
It is intended that this Amendment of this Plan not be a material modification
for purposes of Section 409A of the Internal Revenue Code, and shall be
construed accordingly.
2.Section 1.2 is renumbered to be Section 1.3 and the following new Section 1.2
is inserted:
1.2    Benefits of and Liabilities with Respect to Transferred Participants






--------------------------------------------------------------------------------

- 2 -



Pursuant to an Employee Matters Agreement by and between SpinCo and the Company
dated June 26, 2015 (the “Employee Matters Agreement”), the benefits of certain
Participants under this Plan have been assumed by SpinCo under its 2015 Deferred
Compensation Plan (such Participants, the “Transferred Participants”). SpinCo,
and not the Company, shall be solely responsible for paying such assumed
benefits. The Employee Matters Agreement may be used as an aid in interpreting
the terms of the benefits hereunder.


The SpinCo 2015 Deferred Compensation Plan is comprised of two documents, one
subtitled Rules for Pre-2005 Deferrals (“the SpinCo Pre-2005 Plan”) and one
subtitled Rules for Post-2004 Deferrals (the “SpinCo Post-2004 Plan”). All
liabilities with respect to benefits of Transferred Participants accrued under
this TEGNA Pre-2005 Plan are hereby, effective as of the Spin-off, transferred
to the SpinCo Pre-2005 Plan. All liabilities with respect to benefits of
Transferred Participants accrued under the TEGNA Post-2004 Plan are, effective
as of the Spin-off, transferred to the SpinCo Post-2004 Plan. Notwithstanding
any other provision of this Plan or the SpinCo 2015 Deferred Compensation Plan,
no Participant shall be entitled to duplicate benefits under both such Plans
with respect to the same period of service or compensation.


The list of Transferred Participants is maintained by the Company. The benefits
with respect to Transferred Participants derived from the this Plan shall not be
amended in a manner so as to subject them to additional tax under Section 409A
of the Internal Revenue Code, and any amendment which would have such an effect
shall be deemed void and ineffective.


For any employee or director who is employed by or serving as a director of
SpinCo immediately after the Spin-off, the change in employment or directorship
status resulting from the Spin-off shall not be considered a “retirement”,
“cessation of employment”, “termination of employment”, “termination of
employment with the Company”, “directorship termination”, “retirement from the
Board”, “Director leaves the Board”, “cessation of employment with the Company
or any Participating Affiliate” or similar term.


3.Effective as of the Spin-off, all references to “Gannett Co., Inc.” or similar
terms shall refer to TEGNA Inc. as appropriate.
4.The following is added to the end of Section 2.6(b):
With respect to the TEGNA stock fund, the accounts of Participants as of the
Spin-off only shall also have deemed investments in shares of SpinCo derived
from the Spin-off and a hypothetical fund will be established for such stock.
Notwithstanding any provision to the contrary, Participants may elect in a
manner prescribed by the Committee to allocate out of such SpinCo stock fund but
shall not be able to allocate any additional amounts to the SpinCo stock fund.






--------------------------------------------------------------------------------

- 3 -



5.Section 2.7 is amended by deleting the words “the final sentence of”.


6.Section 2.8 is amended by adding the following provision to the end of such
section:
Notwithstanding the foregoing, deemed dividends relating to hypothetical Spinco
stock in the hypothetical Spinco stock fund will not be deemed reinvested in
Spinco stock. Instead, such deemed dividends will be hypothetically invested
proportionately in the investment funds selected by the Participant in his most
recent investment direction, or, in the absence of an explicit investment
direction, in the default investment fund.


7.
The following is added to the end of Section 2.9(h):



Notwithstanding the foregoing or any other provision of this Plan, any portion
of a Participant’s Deferred Compensation Account deemed invested in shares of
SpinCo may only be settled in cash.


8.
The following subparagraph is added to the end of Section 3.7(h):



(v)    Notwithstanding the foregoing or any other provision of this Plan, and
for avoidance of doubt, the Spin-off shall not be considered a Change in Control
hereunder and only a Change in Control of TEGNA Inc., and not of SpinCo, shall
be considered a Change in Control with respect to Participants hereunder.




IN WITNESS WHEREOF, Gannett Co., Inc. has caused this Amendment to be executed
by its duly authorized officer as of June 26, 2015.
GANNETT CO., INC.






By: /s/ Todd A. Mayman                
Name: Todd A. Mayman
Title:
Senior Vice President, General Counsel and Secretary





